SUPREME COURT OF ARIZONA
                             En Banc


RALPH E. HUGHES,an elector,       )   Arizona Supreme Court
                                  )   No. CV-02-0222-AP/EL
         Plaintiff/Appellant,     )
                                  )   Maricopa County Superior
                 v.               )   Court
                                  )   No. CV 2002-012304
DOUGLAS K. MARTIN, a candidate    )
for State Mine Inspector in 2002; )
                                  )
BETSEY BAYLESS, as Secretary of   )
State, JESSICA GIFFORD            )
FUNKHOUSER, as Elections          )
Director, Office of the           )
Secretary of State;               )
                                  )
APACHE COUNTY BOARD OF SUPERVISORS)
MEMBERS JOE SHIRLEY JR., TOM M.   )
WHITE, JR., DAVID A. BROWN AND    )
APACHE COUNTY RECORDER JEANNE     )   O P I N I O N
UDALL;                            )
                                  )
COCONINO COUNTY BOARD OF          )
SUPERVISORS MEMBERS PAUL BABBITT )
JR., ELIZABETH ARCHULETS, MATT    )
RYAN, DEBORAH HILL, LOUISE        )
YELLOWMAN AND COCONINO COUNTY     )
RECORDER CANDACE OWENS;           )
                                  )
COCHISE COUNTY BOARD OF           )
SUPERVISORS MEMBERS PATRICK CALL, )
PAUL NEWMAN, LESLIE E. THOMPSON   )
AND COCHISE COUNTY RECORDER       )
CHRISTINE M. RHODES;              )
                                  )
GILA COUNTY BOARD OF SUPERVISORS )
MEMBERS RON CHRISTENSEN, JOSE M. )
SANCHEZ, CRUZ SALAS AND GILA      )
COUNTY RECORDER LINDA HAUGHT      )
ORTEGA;                           )
                                  )
GRAHAM COUNTY BOARD OF            )
SUPERVISORS MEMBERS DREW JOHN,    )
JAMES A. PALMER, MARK C.          )
HERRINGTON AND GRAHAM COUNTY      )
RECORDER WENDY JOHN;              )
                                  )
GREENLEE COUNTY BOARD OF          )
SUPERVISORS MEMBERS DONALD R.     )
STACEY, HECTOR RUEDAS, DIXIE L.   )
ZUMWALT AND GREENLEE COUNTY       )
RECORDER KATIE CLONTS;            )
                                  )
LA PAZ COUNTY BOARD OF            )
SUPERVISORS MEMBERS EUGENE M.     )
FISHER, CLIFFORD EDEY,            )
JAY HOWE AND LA PAZ COUNTY        )
RECORDER PATRICIA L. WALL;        )
                                  )
MARICOPA COUNTY BOARD OF          )
SUPERVISORS MEMBERS FULTON BROCK, )
DON STAPELY, ANDREW KUNASEK,      )
JANICE K. BREWER, MARY ROSE       )
GARRIDO WILCOX AND MARICOPA       )
COUNTY RECORDER HELEN PURCELL;    )
                                  )
MOHAVE COUNTY BOARD OF            )
SUPERVISORS MEMBERS PETE BYERS,   )
TOM SOCKWELL, BUSTER D. JOHNSON   )
AND MOHAVE COUNTY RECORDER JOAN   )
McCALL;                           )
                                  )
NAVAJO COUNTY BOARD OF            )
SUPERVISORS MEMBERS PERCY DEAL,   )
JESSE THOMPSON, J.E. DESPAIN,     )
LEWIS TENNEY, JERRY BROWNLOW      )
AND NAVAJO COUNTY RECORDER        )
LAURETTE JUSTMAN;                 )
                                  )
PINAL COUNTY BOARD OF SUPERVISORS )
MEMBERS LIONEL D. RUIZ, SANDIE    )
SMITH, JIMMIE B. KERR AND PINAL   )
COUNTY RECORDER LAURA DEAN-LYTLE; )
                                  )
PIMA COUNTY BOARD OF SUPERVISORS )
MEMBERS ANN DAY, DAN ECKSTROM,    )
SHARON BRONSON, RAY CARROLL,      )
RAUL M. GRIJALVA AND PIMA         )
COUNTY RECORDER F. ANN            )
RODRIGUEZ;                        )
                                  )
YAVAPAI COUNTY BOARD OF           )
SUPERVISORS MEMBERS GHERAL        )
BROWNLOW, LORNA STREET, CHIP      )
DAVIS AND YAVAPAI COUNTY          )

                                  2
RECORDER PATSY JENNEY-COLON;      )
                                  )
SANTA CRUZ COUNTY BOARD OF        )
SUPERVISORS MEMBERS MANUEL RUIZ, )
ROBERT DAMON, JOHN C. MAYNARD,    )
JR. AND SANTA CRUZ COUNTY         )
RECORDER SUZANNE SAINZ;           )
                                  )
YUMA COUNTY BOARD OF SUPERVISORS )
MEMBERS LENORE STUART, LUCY       )
SHIPP, CASEY PROCHASKA, TONY      )
REYES, ROBERT McLENDON AND YUMA   )
COUNTY RECORDER SUSAN K. MARLER, )
                                  )
        Defendants/Appellees.     )
                                  )
__________________________________)




_________________________________________________________________

        Appeal from the Superior Court of Maricopa County
                 Honorable Mark R. Santana, Judge
                             AFFIRMED

_________________________________________________________________

Irvine Van Riper, P.A.                                      Phoenix
By   Thomas K. Irvine
and Larry Wulkan
Attorneys for Ralph E. Hughes

Gammage & Burnham                                         Phoenix
By   Lisa T. Hauser
and Cameron A. Artigue
Attorneys for Douglas K. Martin
_________________________________________________________________

M c G R E G O R, Vice Chief Justice

¶1        This nomination petition challenge asks us to determine

whether propositions 101 and 107, both adopted by voters in the

1992 election, conflict.   We conclude the propositions do not


                                3
conflict and that, taken together, they provide that a person

elected as mine inspector serves for a four-year term and is

limited to four consecutive terms.

                                    I.

¶2          In 1992, the voters adopted two amendments to Article 19

of   the   Arizona   Constitution   concerning   the   office     of   mine

inspector. Proposition 101, a House concurrent resolution referred

to voters, stated that the mine inspector “shall be elected at

general elections, and shall serve for two FOUR years. THE INITIAL

FOUR YEAR TERM SHALL BE SERVED BY THE MINE INSPECTOR ELECTED IN THE

GENERAL ELECTION HELD IN NOVEMBER, 1994.”1         Proposition 107, a

voter initiative, stated in pertinent part:

      [A] Mine Inspector . . . shall be elected at general
      elections, and shall serve for a term of two years. No
      Mine Inspector shall serve more than four consecutive
      terms in that office. No Mine Inspector, after serving
      the maximum number of terms, which shall include any part
      of a term served, may serve in the same office until out
      of office for no less than one full term.            This
      limitation on the number of terms of consecutive service
      shall apply to terms of office beginning on or after
      January 1, 1993.2

¶3          Voters first elected Martin as mine inspector in 1988 to

a two-year term.     He was re-elected in 1992 to another two-year

term, and in 1994 and 1998 to four-year terms.         He filed petition



      1
          Capital letters indicate additions to the text of Article
19 and strikeouts indicate language deleted from Article 19.
      2
          Underlined    words   indicate   additions   to   the   text   of
Article 19.

                                    4
signatures to qualify for the ballot for this year’s general

election.    Hughes challenged Martin’s petitions in superior court,

arguing that Martin was barred from running because, together,

propositions    101    and   107    demonstrated     the    voters’       intent    to

restrict the office of mine inspector to four two-year terms or

eight    years.3       Alternatively,       Hughes      argued      that    because

propositions 101 and 107 conflict, the court must invalidate

proposition    101,    the   proposition     that    received       fewer    votes,

pursuant to the Arizona Constitution.4

¶4          Martin filed a motion to dismiss, asserting that the two

propositions do not conflict because their express provisions are

unrelated.     Martin argued that because proposition 101 increased

the length     of   the   mine     inspector’s   term    and     proposition       107

restricted the number of terms one person could serve as mine

inspector, the propositions could be read together to allow a

person to serve as mine inspector for four, consecutive, four-year

terms.   Thus, Martin would be eligible to run for mine inspector in

the 2002 election.

¶5          Judge     Santana    granted    Martin’s       motion    to    dismiss,



     3
          Hughes also pointed to ballot language, publicity
pamphlets and legislative council analysis to support his position.
     4
          If voters approve conflicting measures or constitutional
amendments at the same election, “the measure or amendment
receiving the greatest number of affirmative votes shall prevail in
all particulars as to which there is conflict.” Ariz. Const. art.
IV, pt. 1, § 1(12).

                                        5
reasoning that propositions 101 and 107 “can be harmonized to avoid

conflict: Article XIX (as amended by proposition 107) limits the

Mine Inspector to four consecutive terms, but those terms, as

determined by proposition 101, are four years in length.”         Hughes

v. Martin, No. CV 2002-012304, Minute Entry at 2.

¶6        This appeal followed.    We exercise jurisdiction pursuant

to Arizona Revised Statutes (A.R.S.) section 16-351.A (1996 & Supp.

2001).   We review this legal issue de novo.       Transp. Ins. Co. v.

Bruining, 186 Ariz. 224, 226, 921 P.2d 24, 26 (1996).

                                  II.

¶7        In determining whether propositions conflict, we refrain

from looking beyond the plain language of the propositions “[i]f a

[proposition’s]   language   is   clear   and   unambiguous   .   .   .   .

Ambiguity exists if there is uncertainty about the meaning or

interpretation of a [proposition’s] terms.”       Hayes v. Cont’l Ins.

Co., 178 Ariz. 264, 268, 872 P.2d 668, 672 (1994).

¶8        Proposition 101 states that the mine inspector “shall

serve for two FOUR years.”    No ambiguity exists in this language,

which simply and clearly changes the mine inspector’s term of

office from two years to four years.

¶9        The portion of proposition 107 allegedly in conflict with

proposition 101 can be divided into two parts.         The first part

essentially sets forth the law as it existed prior to the adoption

of propositions 101 and 107 by stating that the mine inspector

                                   6
“shall serve for a term of two years.”                  Proposition 107.          The

second   portion    of   proposition     107   limits        the   office   of   mine

inspector to four consecutive terms.              Id.    Like proposition 101,

proposition 107 contains no ambiguity because its language clearly

restates the law as it existed at the time its supporters filed the

petition with respect to the length of the mine inspector’s term

(two years), and limits individuals serving as mine inspector to

four consecutive terms.

¶10        Because propositions 101 and 107 do not contain uncertain

terms,   we   proceed     by   looking      solely      at    the    text   of    the

propositions.      Hayes, 178 Ariz. at 268, 872 P.2d at 672.

                                    III.

                                       A.

¶11        When constitutional amendments seemingly conflict, “it is

the duty of the court to harmonize both so that the constitution is

a consistent workable whole.”       State ex rel. Nelson v. Jordan, 104
Ariz. 193, 196, 450 P.2d 383, 386 (1969).                This approach ensures

that the submission of one or the other amendment “was not a

pointless act” and that “the will of the majority as expressed in

free elections . . . prevail[s].”           Id.

¶12        Nelson involved two allegedly conflicting amendments both

approved by voters in the 1968 election, to Article 5 of the

Arizona Constitution.      Id. at 195, 450 P.2d at 385.             One amendment,

proposition 108, eliminated the office of state auditor while

                                       7
reciting the current law under which officers served two-year

terms.    The other amendment, proposition 104, extended the term of

offices of the executive department, including the office of state

auditor, from two years to four years. Id.

¶13         Recognizing   that     Article      5     “is   divisible     into    two

severable parts, one enumerating the offices of the executive

department and the other providing for their terms,” we held that

both propositions could be given effect because each proposition

addressed a different portion of Article 5.                  Id. at 195-96, 450

P.2d at 385-86.      Proposition 108 enumerated the offices of the

executive department, while proposition 104 set forth the number of

years in the officers’ terms.            Harmonizing propositions 108 and

104, we concluded that proposition 108 eliminated the office of

state auditor and proposition 104 expanded executive officers’

terms to four years.      Id. at 196, 450 P.2d at 386.

                                        B.

¶14         Nelson   teaches      that       “[t]he    guiding     principle       of

constitutional construction . . . is that where two or more

amendments are adopted on the same day they must be construed

together   and   effect   given    to    all.       Any     differences    must    be

reconciled, if such is possible.”              Hood v. State, 24 Ariz. App.
457, 463, 539 P.2d 931, 937 (1975).5            Like the proposed amendments

      5
          The dissent presents a reasonable reading of the
propositions, considered individually. Because the voters adopted
both, however, we must construe them together, not separately.

                                         8
in Nelson, propositions 101 and 107 can be harmonized because each

proposition serves a purpose separate and distinct from the other,

and alters different portions of Article 19.

¶15        Article 19 addresses several aspects of the office of

mine inspector and can be divided into separate parts.             See Ariz.

Const. art. XIX.     One portion of Article 19 establishes the office

of mine inspector, the second part describes the office, another

sets forth the number of years in the mine inspector’s term and the

final portion addresses the number of consecutive terms a person

may serve as mine inspector.       Id.

¶16        The plain language of proposition 101 increases the mine

inspector’s term from two to four years; it affects only that

portion of Article 19 concerned with the number of years in a mine

inspector’s term.     Proposition 107, on the other hand, creates a

limit of four consecutive terms for the office of mine inspector.

As a result, proposition 107's changes affect only that part of

Article 19 enumerating the consecutive terms a person may serve as

mine inspector.      Because proposition 101 addresses the length of

the mine inspector’s term and proposition 107 addresses the number

of consecutive terms an individual may serve as mine inspector, the

two   propositions    can   be   read   together   to   increase   the   mine

inspector’s term to four years while placing a limit of four

consecutive terms upon those seeking re-election to that office.

¶17        Combining propositions 101 and 107 in this way allows us


                                        9
to preserve the full expression of the voters’ intent rather than

judicially select one voter-approved amendment over another.     If

we were to adopt Hughes’ argument, we would silence the voices of

those voters who adopted proposition 101.   We will not do so unless

a conflict leaves us no choice.       Fortunately, we can reconcile

these amendments and give effect to both.

¶18       Allowing a person to serve as mine inspector for up to

four consecutive four-year terms would not have been an irrational

choice on the part of Arizona voters because the mine inspector

must be a well-qualified individual who fulfills several statutory

requirements.6   If, however, Arizona voters did not intend to allow

an individual to serve as mine inspector for up to four consecutive

four-year terms, the voters can alter either the number of years in

a mine inspector’s term or the number of consecutive terms a mine

inspector may serve.

                                 C.

¶19       Proposition 107 applies to “terms of office beginning on


      6
               The state mine inspector shall be a
          resident of this state at least two years
          before election, not under thirty years of
          age, and shall have been practically engaged
          in, and acquainted with, mines and mining in
          this state, and shall have had at least four
          years’ experience in underground mining and
          three additional years in either underground
          mining,   smelting,   open  pit  mining,   or
          experience   in   any   industry  under   the
          jurisdiction of the state mine inspector.

A.R.S. § 27-121.A (2000 & Supp. 2001).
                                 10
or after January 1, 1993.”     Accordingly, Martin may run for the

office of mine inspector in this year’s election.

                                IV.

¶20        For the foregoing reasons, we affirm the judgment of the

superior court.




                          ________________________________________
                          Ruth V. McGregor, Vice Chief Justice

CONCURRING:



_____________________________________
Charles E. Jones, Chief Justice



_____________________________________
Rebecca White Berch, Justice



_____________________________________
Michael D. Ryan, Justice




FELDMAN, Justice, dissenting
¶21        I cannot agree with the majority's basic premise.      It

finds no conflict between Propositions 101 and 107 and, applying
the rule of the Nelson case, harmonizes the two propositions,
holding that the mine inspector may serve four terms of four years
each.   See Opinion at ¶¶ 1, 11; State ex rel. Nelson v. Jordan, 104
Ariz. 193, 450 P.2d 383 (1969).       It is clear, however, that the


                                 11
voters were faced with two conflicting proposals, both adopted in
the 1992 election. One, Proposition 101, was to increase the term
of the mine inspector from two to four years without terms limits.
The other, Proposition 107, was to leave the term of mine inspector
at two years and impose a four term limit, for a total of eight
years. By a margin of a quarter million votes, the voters rejected
Proposition 101 and adopted Proposition 107.     We should honor that
decision.    I therefore respectfully dissent.
A.    The text

¶22         The majority concludes that Article 19, which deals only

with the office of mine inspector, "can be divided into separate
parts."     Opinion at ¶ 15.    Each of the propositions therefore
"alters different portions of Article 19."    Id. at ¶ 14.   There are
two flaws in this reasoning.
¶23         First, neither proposition has a word to say about the

nature or duties of the mine inspector. Both deal exclusively with
how long the mine inspector may hold office.     Proposition 101 says
that the mine inspector "shall serve for four years" and contains
no term limit clause.   Proposition 107, on the other hand, says the
mine inspector "shall serve for a term of two years" and shall not
"serve more than four consecutive terms."        To my mind, the two
provisions are in direct conflict.
¶24         Second, the majority’s argument that the two propositions

alter different portions of Article 19 is refuted by comparing the
text of Article 19 as it existed before the 1992 election with the
wording of each of the amending propositions adopted in that
election.
¶25         Article 19 was only one paragraph in length before the

                                  12
1992 amendments. It read:
              The office of Mine Inspector is hereby
              established. The Legislature, at its first
              session, shall enact laws so regulating the
              operation and equipment of all mines in the
              State as to provide for the health and safety
              of   workers   therein   and   in   connection
              therewith, and fixing the duties of said
              office. Upon approval of such laws by the
              Governor, the Governor, with the advice and
              consent of the Senate, shall forthwith appoint
              a Mine Inspector, who shall serve until his
              successor shall have been elected at the first
              general election thereafter and shall qualify.
                Said successor and all subsequent incumbents
              of said office shall be elected at general
              elections, and shall serve for two years.
(Emphasis added.)
¶26           Proposition 101 amended Article 19 by modifying the last

sentence to read as follows: "Said successor and all subsequent
incumbents of said office shall be elected at general elections,
and shall serve for four years."      A sentence was then added to make
the change effective after the 1994 election.            Thus, the only
relevant change accomplished by Proposition 101 was to strike the
word "two" in the original and substitute the word "four."           There
was no term limit provision.
¶27           Proposition 107, on the other hand, dealt with a number

of offices and limited "terms that a person may serve in federal
and   state    offices."    See   Proposition   107,   Ballot   Statement,
Analysis   by    Legislative   Council.   The   proposition     contained,
however, separate sections dealing with each office affected.          The
section dealing with Article 19 contained the entire original text
of Article 19 — one paragraph — and changed the operative sentence
to read as follows:     "Said successor and all subsequent incumbents
of said office shall be elected at general elections, and shall


                                    13
serve for a term of two years."          (Emphasis added.)     It then added
the provision limiting service to "no more than four consecutive
terms."
¶28           Thus, the operative sentences in these single paragraphs

are in direct conflict.          Proposition 101 says the mine inspector
"shall serve for four years" and does not limit the number of
terms.    Preposition 107 provides for “a term of two years" and
limits the number of consecutive terms to four.                  I can only
describe this as a direct and total conflict. The conflict becomes
even   more    apparent   when    we   note   how   the   official   annotator
published the changes in the statute books:
                            ARTICLE XIX. MINES
              Text of section amended by Proposition 101
              (1992 election)
                   The office of mine inspector is hereby
              established. The legislature shall enact laws
              so regulating the operation and equipment of
              all mines in the state as to provide for the
              health and safety of workers therein and in
              connection therewith, and fixing the duties of
              said office. Upon approval of such laws by the
              governor, the governor, with the advice and
              consent of the senate, shall forthwith appoint
              a mine inspector, who shall serve until his
              successor shall have been elected at the first
              general election thereafter and shall qualify.
              Said successor and all subsequent incumbents
              of said office shall be elected at general
              elections, and shall serve for four years.
              The initial four year term shall be served by
              the mine inspector elected in the general
              election held in November, 1994.
              Amendment approved election Nov. 3, 1992, eff.
              Nov. 23, 1992.
                   For another text of this section amended
                   by initiative measure, Proposition 107,
                   see Art. 19, post

                            ARTICLE XIX. MINES

                                       14
          Text of section amended by 1992       election
          initiative measure, Proposition 107
               The office of Mine inspector is hereby
          established.   The Legislature, at its first
          session, shall enact laws so regulating the
          operation and equipment of all mines in the
          State as to provide for the health and safety
          of   workers   therein   and   in   connection
          therewith, and fixing the duties of said
          office.   Upon approval of such laws by the
          Governor, the Governor, with the advice and
          consent of the Senate, shall forthwith appoint
          a Mine Inspector, who shall serve until his
          successor shall have been elected at the first
          general election thereafter and shall qualify.
          Said successor and all subsequent incumbents
          of said office shall be elected at general
          elections, and shall serve for a term of two
          years. No Mine Inspector shall serve more than
          four consecutive terms in that office. No Mine
          Inspector, after serving the maximum number of
          terms, which shall include any part of a term
          served, may serve in the same office until out
          of office for no less than one full term.
          This limitation on the number of terms of
          consecutive service shall apply to terms of
          office beginning on or after January 1, 1993.7
          Amended by initiative measure election Nov. 3,
          1992, eff. Nov. 23, 1992.
               For text of another Article 19 also
               approved at the 1992 general election
               (Proposition 101), see Article 19, ante
West's 1996 Pocket Part to Arizona Revised Statutes, volume 1
(emphasis added to show the part of Article 19 that changed).
¶29       Thus, both amendments to Article 19 dealt with one

discrete subject at the end of a single paragraph       — the mine
inspector's term of office — not different portions, sections, or
divisions of Article 19.    In its attempt to harmonize what it


      7
        There are also conflicting effective dates. Proposition
101 applies to the mine inspector elected in the 1994 general
election while Proposition 107 applies to the mine inspector's term
beginning in 1993, thus including any partial term filled by
appointment during the year 1993.
                                15
considers separate portions of Article 19, the majority disregards
the plain and conflicting text of each proposition and cobbles
together a third version, using the four-year term provided in
Proposition     101,     combining   it       with   the    four-term      limit   in
Proposition     107,    and   ignoring    the    two-year     term    provided     in
Proposition 107.         In so doing, it violates not only text but
intent.
B.    Intent

¶30         The majority says that by so "combining Propositions 101

and 107," we may "preserve the full expression of the voters'
intent rather than judicially select one voter-approved amendment
over another."       Opinion at ¶ 17.     But the record clearly shows that
the intent of the two propositions as presented to the voters was
totally in conflict.
¶31         The intent underlying Proposition 101 is apparent from

the text.      It says and purports to do only one thing: change the
mine inspector's term of office from two years to four years.                   This
was accomplished by changing the word "two" to "four." This intent
is explicit in the Legislative Council's analysis, which appeared
in the publicity pamphlet mailed to voters in compliance with
A.R.S. §§ 19-123 and 19-124, so that the voters would understand
the   effect    of     adopting   Proposition        101.      In    the    relevant
description, the Legislative Council's analysis read as follows:
            This proposed amendment to the Arizona
            Constitution would lengthen the term of office
            of the State Mine Inspector. Currently, the
            State Mine Inspector is elected for a two-year
            term. Proposition 101, if adopted, would
            increase that to a four-year term, beginning
            with the term for the State Mine Inspector who
            is elected at the November, 1994 general
            election. This proposition does not limit the

                                         16
          number of times a person can be elected to the
          office of State Mine Inspector.

(Emphasis in original.)
¶32        The Legislative Council's pro and con arguments, required

by A.R.S. § 19-123, put the issue presented by Proposition 101
quite plainly:    The argument in favor of the proposition was that
the mine inspector was entitled to a four-year term like other
state officials, so he could pay attention to his duties instead of
worrying about elections every two years. The argument against was
that the mine inspector would be "more attentive to the needs of
the people" if he had to run every two years, so the shorter term
should continue.     See Legislative Council Arguments Favoring and
Opposing Proposition 101.      These arguments were furnished to all
voters as part of the publicity pamphlet required by A.R.S. § 19-
123.
¶33        The Legislative Council's analysis was equally clear with

respect   to   the   intent   of   Proposition   107.   The   council's
description of the meaning of Proposition 107's new Article 19 was:
           Mine Inspector: a maximum of four consecutive
           terms, which is eight years.        The Mine
           Inspector has a two-year term, which is
           unchanged by this proposed amendment.
(Emphasis added.)
¶34        The intent of Proposition 107 was also explicit on the

ballot itself.       In the official title of Proposition 107, as
printed on the ballot given voters, those voters were informed that
the effect of Article 19 was: "TO LIMIT THE TERMS OF OFFICE OF THE
STATE MINE INSPECTOR TO FOUR CONSECUTIVE TERMS (EIGHT YEARS) BY
AMENDING ARTICLE 19."    Obviously, four terms totalling eight years


                                    17
means each term is two years, and that, in fact, is exactly what
the text of Proposition 107 said in its operative sentence by
providing that the mine inspector "shall serve for a term of two
years."    That sentence was not left in place by mistake, for
Proposition 107 added the words "term of" before the phrase "two
years" as it appeared in the original version of Article 19 set
forth above.
¶35        Thus,    the   battle    lines     were   clearly   drawn   and   the

intended effect of the two propositions as put forth in the
publicity pamphlet and on the ballot is contradictory.                 I simply
cannot join in the supposition that the voters looked past the text
and explanations given to them and formed some intent that they
would combine the two propositions so as to adopt the four-year
term provided by Proposition 101 together with the four-term limit
provided by Proposition 107.
¶36        In fact, the result reached by the majority's combining

the two propositions means that the mine inspector, unlike any
other state officeholder covered by Proposition 107, can serve for
up to sixteen years.      This, despite the fact that Proposition 107
clearly   limited   the   term     for   mine   inspector   to   eight   years.
Martin, the current officeholder, was in office in 1992 and by
today’s majority opinion will be able to run for election this year
even though he has already served more than eight years, part of it
illegally.   Proposition 107 prohibits his placement on this year’s
ballot.   Presumably today’s opinion not only allows him on the
ballot but permits him to serve until 2006, a total of more than
sixteen years, thus directly violating the text and intent of
Proposition 107.

                                         18
¶37         There is only one result to be reached; there is nothing

to harmonize.        The text and intent of Proposition 101 was to
lengthen the term from two years to four without imposing term
limits, and the text and intent of Proposition 107 was to keep a
two-year term but to impose a limit of four consecutive terms or
eight years.      The two propositions cannot be reconciled.
¶38         The     majority     relies      on   the   Nelson      case,   but     the

propositions in Nelson were easy to harmonize.                 On the one hand, a
state elective office was eliminated, and on the other hand, the
term of a number of elective offices, including the one eliminated,
was extended to four years.             Voters had two clear choices before
them that were fundamentally separate from one another. Should the
position of auditor be eliminated?                  Should a term in office be
extended to four years?          See Nelson, 104 Ariz. 193, 450 P.2d 383.
It was easy in Nelson to harmonize separate affirmative votes,
separate negative votes, or any split approval. It is not possible
to do so in this case.
C.     Resolution

¶39         As the majority notes, it is our duty to harmonize, but

as it also notes, Nelson tells us that we must harmonize only "if
possible."        Opinion      at   ¶   14     (quoting      Hood   v.    State,     24
Ariz.App.457, 463, 539 P.2d 931, 936 (1975)).                  It is not possible
to harmonize these propositions, and it is not the court's duty to
reconcile the irreconcilable.            If we were faced only with the fact
that, at the same election, the voters adopted two propositions in
direct conflict with each other, we might have to reject both
proposals. But our constitution directs a resolution. It provides
that   in   cases    such   as      this,    when    there    is    a    conflict   in

                                          19
constitutional amendments adopted at the same election, the one
"receiving the greatest number of affirmative votes shall prevail
in all particulars as to which there is a conflict."                Ariz. Const.
art. IV, pt. 1 § 1(12).      Proposition 107 received over one million
affirmative   votes,   while   Proposition         101   received    only   about
three-quarters   of    a   million.        Thus,   under   our   constitution,
Proposition 107 prevails.
¶40       The majority has not, as it claims, “preserve[d] the full

expression of the voters’ intent.”             Opinion at ¶ 17.         It has,
rather, silenced the voices of the majority who adopted Proposition
107, intending and stating that the mine inspector was to hold
office for a two-year term, limited to four consecutive terms
(eight years).   The majority has changed this to read a four-year
term, limited to four consecutive terms (sixteen years).
¶41       I would instead hold that Proposition 107 governs and

that the mine inspector shall serve for a two-year term with a
limit of four consecutive terms for a total of eight rather than
sixteen years.   Such result would enact the will and intent of the
people who, by over 250,000 votes, rejected the proposition that
the mine inspector could serve a four-year term without term limits
and adopted instead an amendment leaving the two-year term in
effect but imposing an eight-year term limit.


                                            ______________________________
                                            STANLEY G. FELDMAN, Justice




                                      20